Per Curiam.
The record contains numerous exceptions. However, they have not been brought forward and assigned as error, as required by Rule 19, Section 3 of the Rules of Practice in the Supreme Court. 221 N.C. 554; Investment Co. v. Chemicals Laboratory, 233 N.C. 294, 63 S.E. 2d 637.
The appellant does have what purports to be assignments of error, but none of them is supported by an exception. This Court will not search through a record in an effort to determine whether or not it contains an exception or exceptions that will sustain assignments of error. Cecil v. Lumber Co., 197 N.C. 81, 147 S.E. 735.
We have examined the record. The verdict supports the judgment and no error of law appears on the face of the record. Judgment affirmed.
Appeal dismissed.